Judgment reversed on the law and facts and new trial granted, with costs to abide the event. Memorandum: Shortly after 10:00 p.m. on the day of the accident claimant’s automobile skidded on ice and collided with a car traveling in the opposite direction while crossing a State bridge. At 7:40 p.m. the State had received actual notice that ice on the bridge created a dangerous condition. There was no ice on the highway approaching the bridge. *637The State did nothing to remedy such condition or to warn users of the highway of the existing condition. In these circumstances we do not consider the two cases cited by the trial court as authorities for dismissing the claim. Furthermore, the State’s maintenance man was not available to testify and errors were committed in receiving over objection certain hearsay testimony as well as conclusions of the witness. All concur, except Williams, P. J., who dissents and votes to affirm. (Appeal from judgment of Court of Claims dismissing claim for damages for personal injuries and property damage to automobile.) Present — Williams, P. J., Bastow, Goldman, Del Vecchio and Marsh, JJ.